[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
This matter comes before the court pursuant to Practice Book § 2-39
for reciprocal discipline. On July 13, 1999, the respondent was suspended from the practice of law by the Rhode Island Supreme Court for CT Page 5972 failure to respond to a complaint but was thereafter reinstated on July 16, 1999. The respondent was ordered reprimanded by that court for failure to timely answer the complaint.
The respondent did not file a timely answer in the present action in violation of Practice Book § 2-39(b). An answer was filed on May 5, 2000 after instruction by this court at a hearing on April 19, 2000. The respondent has informed this court that the complainant who was the subject of the Rhode Island matter has rehired the respondent as her attorney.
Inasmuch as the Rhode Island Court imposed a reprimand for the respondent's failure to timely answer the complaint in its proceeding and further, that the respondent violated both Practice Book § 2-39
(b) for failure to timely file a response in this proceeding and Practice Book § 2-25 for failure to advise the Statewide Bar Counsel of the disciplinary action imposed by the Rhode Island Supreme Court, this court finds that there is no reason why commensurate action should not be imposed herein. Accordingly a reprimand is ordered.
Berger, J.